DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 20 December 2019. Claims 1 - 27 are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on 19 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory terms of prior U.S. Patents No. 10,489,953, No. 9,959,653, No. 9,805,489, No. 9,437,029, No. 8,660,382, No. 8,452,125, No. 8,081,841 and No. 7,873,238 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marc A. Brockhaus (Reg. No. 40,923) on 19 March 2021.

The application has been amended as follows: 

-	In Claim 1 Line 1 change “one or more oblique-mosaic image, comprising:” to --one or more oblique-mosaic images, comprising:--.

-	In Claim 1 Lines 6 - 7 change “the sensor of the desired area;” to --the sensor of the desired geographical area;--.

-	In Claim 1 Line 11 change “for pixels included in the oblique-mosaic pixel map,” to --for the pixels included in the oblique-mosaic pixel map,--.

-	In Claim 1 Line 15 change “reproject source oblique image pixels of the area to be imaged for pixels included” to --reproject source oblique image pixels of the desired geographical area to be imaged for the pixels included--.

an oblique-mosaic image--.

-	In Claim 2 Lines 1 - 2 change “wherein determining surface locations for pixels included in the oblique-mosaic pixel map” to --wherein the determining the surface locations for the pixels included in the oblique-mosaic pixel map--.

-	In Claim 3 Lines 1 - 2 change “wherein selecting source oblique images comprises” to --wherein the selecting the source oblique images comprises--.

-	In Claim 5 Line 1 change “wherein reprojecting source oblique image pixels” to --wherein the reprojecting the source oblique image pixels--.

-	In Claim 6 Line 1 change “wherein reprojecting source oblique image pixels” to --wherein the reprojecting the source oblique image pixels--.

-	In Claim 7 Lines 1 - 2 change “of claim 1, the image processing software that when executed by the computer system causes the computer system” to --of claim 1, wherein the image processing software further causes the computer system--.

 the minimizing lean of the vertical structures--.

-	In Claim 8 Line 4 change “source oblique image pixel of the area to be imaged” to --source oblique image pixel of the desired geographical area to be imaged--.

-	In Claim 9 Line 1 change “wherein minimizing lean of vertical structures” to --wherein the minimizing lean of the vertical structures--.

-	In Claim 12 Lines 1 - 2 change “wherein selecting source oblique images comprises” to --wherein the selecting the source oblique images comprises--.

-	In Claim 14 Lines 5 - 6 change “the sensor of the desired area;” to --the sensor of the desired geographical area;--.

-	In Claim 14 Line 10 change “for pixels included in the oblique-mosaic pixel map,” to --for the pixels included in the oblique-mosaic pixel map,--.

-	In Claim 14 Line 14 change “reprojecting source oblique image pixels of the area to be imaged for pixels included” to --reprojecting source oblique image pixels of the desired geographical area to be imaged for the pixels included--.

 selected source oblique images--.

-	In Claim 21 Lines 1 - 4 change “method of claim 20, wherein determining surface locations for pixels included in the oblique-mosaic pixel map, wherein the surface locations for the pixels include first surface locations of the ground and second surface locations of objects above the ground, comprises:” to --method of claim 20, wherein the step of determining 

-	In Claim 21 Line 5 change “a mathematical model of first surface locations” to --a mathematical model of the first surface locations--.

-	In Claim 21 Line 6 change “above the ground in the geographical area,” to --above the ground in the desired geographical area,--.

-	In Claim 21 Lines 8 - 9 change “the ground in the geographical area, by” to --the ground in the desired geographical area, by--.

-	In Claim 21 Line 10 change “for a plurality of points” to --for each point of a plurality of points--.

-	In Claim 21 Line 11 change “a first one of the source oblique” to --a first one of the

-	In Claim 21 Lines 12 - 13 change “a second one of the source oblique images;” to --a second one of the

-	In Claim 21 Line 14 change “triangulating real-world location and elevation” to --triangulating a real-world location and elevation--.

-	In Claim 21 Lines 15 - 16 change “one or more camera that captured the source oblique images” to --one or more cameras that captured the

-	In Claim 22 Line 1 change “one or more oblique-mosaic image, comprising:” to --one or more oblique-mosaic images, comprising:--.

-	In Claim 22 Line 6 change “having an overlapping image area having pixels” to --having an overlapping image area and having pixels--.

-	In Claim 22 Line 9 change “for a plurality of points” to --for each point of a plurality of points--.

-	In Claim 22 Line 13 change “triangulating real-world location and elevation” to --triangulating a real-world location and elevation--.

 cameras that--.

-	In Claim 22 Line 20 change “of the geographical area.” to --of the geographical area, wherein the reprojected pixels have differing sizes so as to present an oblique appearance.--.

-	Cancel Claim 23.

-	In Claim 26 Lines 3 - 4 change “eliminate the appearance of building lean in an oblique mosaic image” to --eliminate [[the]] an appearance of building lean in an oblique-mosaic image--.

Allowable Subject Matter
Claims 1 - 22 and 24 - 27 (now renumbered 1 - 26) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. Particularly, with regards to claims 1 and 14, creating an oblique-mosaic image of a geographical area by creating a mathematical model of a virtual camera having an oblique-mosaic pixel map of the geographical area, determining surface locations for pixels included in the oblique-mosaic pixel map, wherein the surface locations include first surface locations of the ground and second surface locations of objects above the ground, for the pixels included in the oblique-mosaic pixel map, selecting source oblique images of the surface locations of the pixels captured at an oblique angle and compass . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friedlander et al. U.S. Publication No. 2008/0279447 A1; which is directed towards using photogrammetric techniques for providing measurements and three dimensional models on two dimensional aerial oblique images of geographical regions.
Geng U.S. Publication No. 2005/0089213 A1; which is directed towards a method and apparatus for generating a three-dimensional model of a surface from multiple overlapping aerial images. 
Kuo U.S. Patent No. 5,606,627; which is directed towards a method and apparatus that extracts topographic information, such as digital elevation information of a geographical area, from a pair of overlapping aerial stereo images.
Oldroyd U.S. Publication No. 2006/0215935 A1; which is directed towards a system for automatically registering aerial sensor images with a geocoded reference image. 
Pennington U.S. Patent No. 2,791,151; which is directed towards a method and apparatus for performing aerotriangulation on aerial images of a geographical area. 
Wang U.S. Patent No. 7,944,547; which is directed towards a method and system for generating a three-dimensional image of a geographical area using aerial oblique imagery and a ground surface elevation model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667